BUFFINGTON, District Judge.
This is an application for a preliminary injunction. At the argument of the motion the respondent came into court and frankly admitted it had used the device in question without knowledge of complainant’s rights; that it had ceased such use, and had no intention of resuming it. As a practical matter there is no call for the exercise by the court of its injunctive power. In the press of work upon us, we are not moved to go into the questions of infringement involved to determine what has now become a mere academic question. Respondent’s counsel assure the court the device will not be used again, and we will therefore decline granting the motion for a preliminary injunction, without prejudice to the right of complainant to renew its motion on the same moving papers, should there be any violation of counsel’s assurance.